Case 7:19-mj-01402 Document 1 Filed on 06/17/19 in TXSD Page 1 of 1

United States District Court
AO 9f (Rev 8/01) Criminal Complaint Southern District of Texas

Pio

United States District Court JUN TT 2019

SOUTHERN _ DISTRICT OF TEXAS David J. Bradley, Clerk
MCALLEN DIVISION

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Wilmer Alexander Cornejo-Diaz

Case Number: M-19-/, Lo? M

IAE YOB:. = 1991
El Salvador
(Name and Address of Defendant)

J
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about June 16, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
1 further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts: ,

 

Wilmer Alexander Connejo-Diaz was encountered by Border Patrol Agents near Abram, Texas on June 16, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on June 16, 2019 near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on June 15, 2018 through Alexandria, Louisiana. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On May 4, 2018, the Defendant was convicted of Corruption of Minors and was sentenced to eleven (11) months, ,
fifteen (15) days to (1) year, (11) eleven months confinement and three (3) years probation. ,

Approved by MUSA S-D(PI2ZA Ulitha Poqam

j Fao
Continued on the attached sheef dnd made a part of this complaint:

     

 

 

 

 

 

Sworn to before me and subscribed in my presence, Signature of capo ——

June 17, 2019 é * Baw Maria Guerrero ____ Border Patrol Agent
Peter E. Ormsby , U.S. Magistrate Judge SCZ & CLS,
Name and Title of Judicial Officer Signature of Judicial Officer WA
